Citation Nr: 0810543	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fungal skin 
infection, to include as due to herbicide exposure.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease and degenerative 
joint disease of the cervical spine, currently rated 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1972.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

Cervical spine disability

In a December 1998 rating decision, service connection was 
granted for narrowing of C5-C7; a noncompensable (zero 
percent) disability rating was assigned.

In a January 2003 rating decision, an increased (compensable) 
rating was denied for narrowing of C5-C7.  The veteran 
perfected an appeal of that denial.  A July 2005 statement of 
the case (SOC) reflects that the RO reclassified the 
disability as degenerative disc disease and degenerative 
joint disease of the cervical spine.

In a March 2007 rating decision, a 10 percent disability 
rating was assigned for the service-connected cervical spine 
disability, effective December 6, 2006.  This issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].



Fungal infection of the skin

In a June 2005 rating decision, service connection was denied 
for a fungal skin infection.  The veteran perfected an appeal 
of that denial.

Hearing

In January 2008, the veteran, his spouse, and his daughter 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In a May 2007 rating decision, service connection was denied 
for benign prostatic hypertrophy (claimed as a prostate 
condition), and the RO held that new and material evidence 
had not been submitted to reopen a previously-denied claim of 
service connection for chest pain (claimed as residuals of a 
heart attack).  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Those issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

At the January 2008 hearing, the veteran raised the issue of 
service connection for a neurological disorder, to include 
headaches and vertigo, secondary to the service-connected 
cervical spine disability.  See the hearing transcript, pages 
11-14.  This matter is referred to the RO for appropriate 
action.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
evidentiary and procedural development.

1.  Entitlement to service connection for fungal skin 
infection, to include as due to herbicide exposure.

Reason for remand

Medical examination and opinion

In his November 2004 claim, the veteran alleged that his skin 
disability was caused by exposure to Agent Orange.  Because 
the veteran served in Vietnam, his exposure to Agent Orange 
is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  
Moreover, the veteran's service medical records reflect that 
in November 1967 the veteran had an infected hand manifested 
by a rash, that in March 1968 he had allergic dermatitis, and 
that in January 1970 he had itching and dry hands.  

Recent medical records reflect a diagnosis of tinea cruris in 
2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations in which there is 
competent evidence of a current disability evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the veteran in the development of his claim VA 
is to obtain a medical opinion as to whether there is a nexus 
between the claimed disability and his active service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In light of the medical evidence of a recent diagnosis of 
tinea cruris and the evidence showing in-service skin 
symptomatology, the Board believes that a medical examination 
is necessary to determine the current nature of the skin 
disability and that a medical nexus opinion addressing the 
veteran's two theories of entitlement is also necessary.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease and degenerative 
joint disease of the cervical spine.

Reasons for remand

Additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA)
 
While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006, in light of 
the subsequent Court decision in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008), more detailed notice 
must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The March 2006 notice 
letter did not satisfy that requirement.  Also, the veteran 
is rated under a Diagnostic Code which requires specific 
measurements as to limitation of cervical spine motion.  The 
notice letter did not provide at least general notice of that 
requirement.

VA examination

At the January 2008 hearing, the veteran, his spouse, and his 
daughter testified that he has difficulty rotating his 
cervical spine.  See the hearing transcript, pages 11-16.  

It appears that the veteran is alleging that his service-
connected cervical spine disability has worsened since the 
date of the December 2006 VA examination.  
Under the circumstances here presented, the Board believes 
that a medical examination is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].

VA medical records

The veteran testified that he continues to receive treatment 
at a VA Medical Center.  See the hearing transcript, page 21.  
The last request from the VA Medical Center in Temple, Texas 
was completed in March 2007.  Additional records from that 
facility should be obtained.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008) should be furnished 
to the veteran, with a copy to his 
representative.

2.  VBA should attempt to obtain records 
pertaining to the veteran from the 
Temple, Texas VAMC from March 2007 to the 
present.  Any treatment records so 
obtained should be associated with the 
veteran's claims file. 

3.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the severity of his service-
connected cervical spine disability.  The 
report of the physical examination should 
be associated with the veteran's VA 
claims folder.

4.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of any 
current skin disorder.  After examination 
of the veteran and review of all 
pertinent medical records, the examiner 
should determine whether the veteran has 
a current skin disorder.  If a current 
skin disorder is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's skin disorder is related to his 
military service, to include in-service 
exposure to herbicides as well as the 
documented skin complaints referred to 
above.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

